Citation Nr: 0331601	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with esophagitis, currently evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for esophageal cancer, 
claimed as being proximately due to or the result of service-
connected disability from GERD with esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1954 to May 1958 
and from November 1990 to May 1991.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana, granted an increased rating 
of 30 percent for GERD with esophagitis, and denied 
entitlement to service connection for cancer of the esophagus 
claimed as proximately due to or the result of service-
connected disability from GERD with esophagitis.

The veteran has claimed that he is entitled to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).  That claim has not been developed by 
the RO and is referred to the RO for appropriate action.


REMAND

The veteran contends that he has increased disability from 
GERD with esophagitis that warrants a rating in excess of 30 
percent.  He also contends that he should be service 
connected for cancer of the esophagus, as he contends that 
the esophageal cancer is proximately due to or the result of 
his service-connected disability from GERD with esophagitis.  
He has asserted in a September 2001 statement that a VA 
physician had told him that his esophageal cancer was caused 
by GERD.

In the claim he filed in September 2001, the veteran 
requested the RO to obtain VA treatment record from the VA 
medical center in Shreveport, Louisiana, for the period from 
January 1, 1995 to the dated of his request.  It does not 
appear that the records have been requested or obtained by 
the RO.  

Also, although the record contains private hospital summaries 
dated in October and November 2001 that relate to diagnostic 
studies and surgical treatment for cancer of the esophagus, 
the record does not contain the clinical records associated 
with such hospitalizations.  The clinical records may 
indicate that the veteran's esophageal cancer is related to 
his service-connected disability from GERD with esophagitis.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  Pursuant to this remand, the RO will 
be scheduling A VA examination.  The veteran is hereby 
notified that it is his responsibility to report for the 
examinations and to cooperate in the development of his 
claims.  The consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
gastroesophageal disorder since January 
1995.  The RO should take all necessary 
steps to obtain any pertinent records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since January 1995 that are not 
currently a part of the claims file.

3.  The RO should obtain all records 
associated with the veteran's private 
hospitalizations in October and November 
2001 at Louisiana State University Health 
Sciences Center, Shreveport, Louisiana, 
that are not currently a part of the 
claims file.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  The veteran should be afforded a 
gastrointestinal examination to determine 
the nature and extent of his GERD with 
esophagitis, and to determine the 
relationship, if any, between cancer of 
the veteran's esophagus and his service-
connected disability from GERD with 
esophagitis.  The claims file must be 
made available to and reviewed by the 
examiner.  All indicated diagnostic tests 
and studies must be performed.  The 
examiner should state the current 
diagnoses of all disability related to 
gastroesophageal disorder(s).  The 
examiner should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veterans disability from cancer 
of the esophagus is proximately due to or 
the result of the veteran's service-
connected disability from GERD with 
esophagitis.  The examiner should also 
comment on the presence or absence of the 
following symptoms of GERD with 
esophagitis: pain, vomiting, material 
weight loss, and hematemesis or melena 
with moderate anemia, or other symptom 
combinations productive of severe 
impairment of health.  If it is not 
possible to distinguish the disabling 
manifestations of GERD with esophagitis 
and esophageal cancer, the examiner 
should so indicate.  The examiner should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal continues to 
be denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
includes a discussion of the evidence and 
the applicable laws and regulations 
considered in the RO's decision.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




